 


114 HR 1373 IH: Providers COMPETE Act of 2015
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1373 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Burgess introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Health and Human Services to consider, within the annual rulemaking processes, the effect of regulatory changes to certain Medicare payment systems on provider consolidation. 
 
 
1.Short titleThis Act may be cited as the Providers Consolidation and Medicare Payments Examined through Evaluation Act of 2015 or the Providers COMPETE Act of 2015. 2.Rulemaking that implements certain Medicare payment changes to consider effects on provider consolidation (a)In generalBeginning for 2016, as part of any annual notice and comment rulemaking process to implement changes to payment systems under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for items and services under title XVIII of the Social Security Act (including those for inpatient and outpatient hospital services, physicians’ services, and services furnished by other providers of services and suppliers), the Secretary of Health and Human Services shall seek public comment on and evaluate the extent to which, and how, such a change is projected to affect provider consolidation. 
(b)Coordination and consultation 
(1)Internal coordinationFor purposes of conducting the evaluations under subsection (a), the Secretary of Health and Human Services shall ensure appropriate coordination within the Centers for Medicare & Medicaid Services such that experts with respect to the applicable payment system under title XVIII of the Social Security Act work collaboratively for purposes of such evaluations. (2)ConsultationFor purposes of conducting the evaluations under subsection (a), the Secretary of Health and Human Services may consult with the Medicare Payment Advisory Commission established under section 1805 of the Social Security Act (42 U.S.C. 1395b–6), the Federal Trade Commission, other governmental agencies, and private sector entities. 
(c)Provider consolidation definedFor purposes of this section, the term provider consolidation includes the vertical or horizontal integration among providers of services and suppliers, including professional practices, health care settings, and ancillary services by any entity (such as a health system, group practice, or health insurer).  